                    Case 21-10746-LMI            Doc 20       Filed 03/26/21         Page 1 of 2



                                     UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF FLORIDA

IN RE: Stanley E Pacheco AND Jessica A Aguirre                                                    Case# 21-10746-LMI

              TRUSTEE'S NOTICE OF DEFICIENCY FOR CONFIRMATION (legal issues: 341)

The Trustee reviewed this case for the meeting of creditors and found the following deficiencies from the Trustee's
Notice of Required Documents, prior deficiencies, and legal issues and thus objects as follows:
Trustee reserves the right to raise additional objections until all requested documents are timely provided.

 ~ection     to Exemption (specifics to be filed) to be heard with confirmation at 1:30 pm not at 9:00 am
_Fee application needed (see court guideline 6)
   Ch 7 is                    may increase as documents not provided D Tax refund D Valuations D Other
_ Good faith payment to unsecured creditors
_Income understated per debtor's stubs $           _taxes $          co-debtor stubs $          taxes $ _ __
_ Proof of household size (government ID w/ address) and income of all adults disclosed on Sch J and CMI
_Spouse's pay advices
_Schedule J Expenses objectionable: D Provide Proof line                           D Line~----· _ _ __
         D Object to Schedule J expenses but debtor(s) are over median or 100% plan filed
__ Expenses: documentation/calculation: CMI line _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
----·--·----- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


___ Plan does not pay debtor's calculation of disposable income CMI/DI              x 60 =
    D Pending income/expenses issues D Trustee believes D/I is understated (estimated D/I $_ _ _ _ _ _
D Feasibility or D plan payments reduce month _ _ _ or D balloon payment
__ Plan does not conform to Applicable Commitment Period < 36 months< 60 months
_Info on transfer SOFA                   undisclosed              D provide Tolling Agreement(s) /                     .
~@f n-N~ Gli) \\\;\ D\A0 u \,ff'l1c)..P) ~~h.(Lt- h~ec/_,P ~JIP)J c-F 0/vjf;c, bu.ffNJiLL?'~
L~,f!dia, J-:, ftff'4 f\J Sc1a J: ( J-e'-x tf. fvxl) . lx,vJ?tJ 11tt!i Vl vf pure 11u)e_ i_n --~~!~?-~_S- I;61.~~
 _) vlJP5 ~re/ n~ co c roicl 'u lj f;'. V'f\ p\ 0J-9_/,..--       I               Vhvre..              --------




                                                                                 D Plan includes I 00% Language
                                16
On or before 5 pm on                        , all documents/explanations with documented back up must be
received/filed to avoid dismissal. If documents are not timely filed/received by the trustee, the trustee may seek
dismissal of this case. IMPORTANT NOTICE: The debtor or debtor's attorney must appear at the confirmation
hearing even if they agree to the recommendation. The debtor may still be dismissed for failure to fund the plan if they
are delinquent in payments. Attorneys must upload all documents to Trustee through 13Documents.com.

THE PRO SE DEBTOR OR DEBTOR'S ATTORNEY MUST CONTACT THE TRUSTEE'S OFFICE AND SPEAK
TO AN ATTORNEY BEFORE 2PM ONE BUSINESS DAY PRIOR TO THE CONFIRMATION HEARING TO
RESOLVE ALL OUTSTANDING ISSUES.
         I hereby certify that a true and correct copy of the foregoing was served through ECF on the debtor's attorney
or by U.S. First Class pre-paid Mail on the prose debtor on the same day filed with the Court.
 Submitted by
NANCY K. NEIDICH, ESQ, STANDING CHAPTER 13 TRUSTEE P.O. BOX 279806, MIRAMAR, FL 33027
                           Case 21-10746-LMI                  Doc 20       Filed 03/26/21            Page 2 of 2



 RE: Stanley E Pacheco & Jessica A Aguirre                                                                   Case# 21-10746 LMI
        TRUSTEE'S NOTICE OF DEFICIENCY FOR CONFIRMATION AND RECOMMENDATION (Pre 341)
      The Trustee reviewed this case for the meeting of creditors and found the following deficiencies from the Trustee's letter requesting
                             documents and thus objects as follows: Reviewed documents received prior to: 2/23/21
./ Tax returns: 2020                                 ./ Corporate Tax Returns: 2019-2020
      Photo ID                                             LF 90                     LF 67         LF 10
      Plan does not fund properly
      Calculation eJTors       Missing months/amounts           Inconsistent terms        Plan form completed incorrectly
      Attorney fee itemization or Fee Application needed (see court guideline 6)
       Missing 2016(B)                                                 Missing completed and signed copy of the Written Quest. to Debtor(s)
./ Other provisions: ./ IVL                         100%        Lawsuit        Gambling         MMM
      Reaffirm, redeem or surrender Sch D or G creditor:
      MMM Motion not filed            Valuation motion not filed                       Lien Avoidance motion not filed
      Priority debt on Schedule E not in plan:
      Creditor in Plan is not listed in Schedules or has not filed a POC:
      Creditor paid through the Plan has not filed a POC:
      Object or Conform to Proof of Claim:          Miami-Dade County           Tax Certificate (DE#              Dept of Revenue
          IRS
      OTHER PLAN ISSUES:




      Real Estate FMV and Payoff:
      Non-Homestead Information Sheet:
      Vehicles FMV (NADA/Carmax), Reg and Payoff:
      Other:
./    Bank Account Statements          3 months pre-petition
      #1076 (1/21-1/28/21)


      Copy of check(s) and/or explanation:
      Explanation ofwithdrawal(s):
      401 K/Retirement/Pension                          Annuity                              Life Insurance Policy
     Domestic Support Obligation form complete with info: name, address and phone
     Wage deduction order or Motion to waive
      BDQ & attachments                         Profit/loss        Balance Sheet
     Business Bank statements and checks            3 months pre-petition



   Affidavit of support
   Trustee reserves the right to raise additional objects until all requested documents are timely provided. This deficiency is limited to
 missing documents only. The Trustee will file a Notice of Deficiency with additional document requested and legal issues raised after the
    341 - meeting of creditors. I hereby certify that a true and correct copy of the foregoing was served through ECF on the debtor's
                 attorney or by U.S. First Class pre-paid Mail on the prose debtor on the same day filed with the Court.
      Submitted by NANCY K. NEIDICH, ESQ, STANDING CHAPTER 13 TRUSTEE P.O. BOX 279806, MIRAMAR, FL 33027
     *DOCUMENTS MUST BE RECEIVED OR FILED AND ISSUES ADDRESSED AT LEAST FOURTEEN DAYS PRIOR TO EACH
                               CONFIRMATION HEARING TO AVOID DISMISSAL*
